DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-40 are pending in the application, with claims 1-32 under consideration and claims 33-40 withdrawn.
  					Election/Restriction
	Applicant's election without traverse of claims 1-32 in the 6/21/22 Restriction Response is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
 	Claims 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.	  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Allowable Subject Matter

 	Claims 2-7,10, 20-21, 26-27, and 30 are considered allowable over the prior art of record, but are objected to as depending from a rejected base claim. 	The closest prior art of record is O’Brien (US 2018/0296384 A1); Rea (US 2013/0060184 A1); Schertiger (WO 2018/054442 A1); Sorensen (US 4231369 A); and Nordby (WO 2017/082538 A1). 	As to claim 2, O’Brien in view of Rea teach the ostomy wafer of claim 1. O’Brien further teaches wherein the external layer includes an annular base (adhesive 31 on proximal surface 24, Fig.1, 3; annular proximal surface 24, Fig.1).  However, O’Brien fails to teach a pedestal extending outwardly therefrom in the axial direction, and wherein the pedestal at least partially defines the stoma channel. '
 	As to claims 3-7, O’Brien; Rea, Schertiger, Sorensen, and/or Nordby fail to teach or fairly suggest the limitations as claimed because they depend from claim 2.
 	As to claim 10, O’Brien; Rea, Schertiger, Sorensen, and/or Nordby fail to teach or fairly suggest wherein at least one of the external layer and the convex layer includes Trilam™ (SH/OH).
 	As to claim 20, O’Brien; Rea, Schertiger, Sorensen, and/or Nordby fail to teach or fairly suggest fails to teach the internal layer that faces the subject, and wherein the internal layer includes a moldable adhesive material.
 	As to claim 21, O’Brien; Rea, Schertiger, Sorensen, and/or Nordby fail to teach or fairly suggest the limitations as claimed because they depend from claim 20.
 	As to claim 26, O’Brien in view of Rea teach the ostomy device of claim 25. O’Brien further teaches wherein the external layer includes an annular base (adhesive 31 on proximal surface 24, Fig.1, 3; annular proximal surface 24, Fig.1), wherein the convex layer includes a distal rim (rim defined under coupling interface 40a, Fig.5, [0027]) and a proximal opening arranged opposite the distal rim (bottom opening of channel 32, Fig.5). However, O’Brien; Rea, Schertiger, Sorensen, and/or Nordby fail to teach or fairly suggest a pedestal extending outwardly therefrom in the axial direction that at least partially defines the stoma channel, and wherein the convex layer is coupled to the external layer such that the pedestal extends between the proximal opening and the distal rim.
 	As to claim 27, O’Brien in view of Rea teach the ostomy device of claim 25. O’Brien further teaches wherein the external layer includes an annular base (adhesive 31 on proximal surface 24, Fig.1, 3; annular proximal surface 24, Fig.1), wherein the convex layer includes a distal rim (rim defined under coupling interface 40a, Fig.5, [0027]) and a proximal opening arranged opposite the distal rim (bottom opening of channel 32, Fig.5). However, O’Brien; Rea, Schertiger, Sorensen, and/or Nordby fail to teach or fairly suggest a pedestal extending outwardly therefrom in the axial direction that at least partially defines the stoma channel, and wherein the distal rim contacts the annular base to close off the at least one chamber.
 	As to claim 30, O’Brien teaches wherein the ostomy wafer includes an internal layer (coupling interface 40a, Fig.5, [0027]) that at least partially covers an exterior of the convex layer (partially covers exterior of member 20, Fig.5).  However, O’Brien; Rea, Schertiger, Sorensen, and/or Nordby fail to teach or fairly suggest an interior layer that faces the subject, wherein the internal layer includes a moldable adhesive material, and wherein the internal layer includes a second plurality of perforations through which viscous media may be distributed to couple the ostomy wafer to the subject.
	It would not have been obvious to one of ordinary skill in the art before the effective filing date to provide the recited elements of claims 2-7,10, 20-21, 26-27, and 30, as listed above, and one of skill would not have been motivated to do so, where O’Brien; Rea, Schertiger, Sorensen, and/or Nordby fail to teach or fairly suggest any of these limitations, and do not provide any motivation to do so, as presented above.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 10 and 13 appear to contain the trademark/trade names “Trilam” and “Stomahesive”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  See MPEP 2173.05(u). 	In the present case, the trademark/trade names are used to identify/describe external and convex layers, respectively, and, accordingly, the identification/description is indefinite.  Appropriate correction is required, e.g., replacing the TM with the art-recognized names of the specific compounds that the trademarks are identified with.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1, 8-9, 11-12, 16-19, 22-25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US 2018/0296384 A1) in view of Rea (US 2013/0060184 A1) [and per claim 11 as evidenced by Nordby (WO 2007/082538 A1].
 	As to claim 1, O’Brien teaches an ostomy wafer (wafer as body side member of an ostomy appliance, Abstract) comprising: 	an external layer (adhesive layer 31 together with protective liners, Fig.3, [0020],[0030]) including a stoma channel to permit the passage of effluent therethrough (see stoma opening 32, Fig.5, of member 20 attached to adhesive layer 31, Fig.3; similar opening defined in adhesive layer 31 through which stoma extends, see Fig.3, [0021]), wherein the stoma channel extends in an axial direction (Fig.3); and  	a convex layer coupled to the external layer (body side member 20 attached to adhesive layer 31, Fig.1, 3, [0020]; having convex shape defined by wall 39, Fig.5) such that the stoma channel extends therethrough (opening 32, Fig.1-3), wherein the convex layer is formed to include a plurality of perforations that are spaced in a radial direction from the stoma channel (channels 38, Fig.1, 5, [0025]) and at least one chamber that is in fluid communication with the plurality of perforations (pockets 34, Fig.1,5, [0025]) and spaced from the stoma channel in the radial direction (Fig.1, 5); 	wherein the external layer at least partially closes off] the at least one chamber to confine viscous media that may be stored in the at least one chamber and distributed through the plurality of perforations to couple the ostomy wafer to a subject in use thereof (dispense the moldable material 36 from the pocket 34 via the channel 38 out into the stoma-receiving opening 32, Fig.1, 3, [0030]). 	While O’Brien teaches opening a closed end portions 46 of the channels 38 leading from the individual pockets 34 ([0030]), O’Brien fails to teach wherein the external layer at least partially closes off the at least one chamber.  	However, Rea teaches a system wherein an external layer (sealing membrane 70a, Fig.11-12, [0058]) at least partially closes off at least one chamber to confine viscous media that may be stored in the at least one chamber (rupturable reservoir 64a are selectively depressible to cause their respective sealing membranes 70 a and 70 b to rupture and release the material contained within them, [0058]).  	It would have been obvious to one of ordinary skill in the art that the wafer of O’Brien could have been modified as claimed in view of Rea for improved adhesion to the stomate.
 	As to claim 8, O’Brien further teaches wherein at least one of the external layer and the convex laver includes an adhesive to adhere the ostomy wafer to the subject (adhesive layer 31, Fig.3, [0020]). 	As to claim 9, O’Brien further teaches wherein the adhesive includes a multi-laminate adhesive (the different adhesive materials of the adhesive 31 are provided in a layered structure, [0020]).
 	As to claim 11, O’Brien further teaches wherein at least one of the external layer and the convex layer includes a hydrocolloid adhesive (materials for the adhesive 31 on the proximal surface of the backing film include hydrocolloid adhesives of the types disclosed are well known in the art as evidenced by Nordby [0031]).
 	As to claim 12, O’Brien further teaches wherein at least one of the external layer and the convex layer includes an adhesive that is moldable complementary to a shape of a stoma of the subject (adhesive 31 of the proximal surface 24 of the backing film 22 applied to the skin surface S around the stoma of the subject [0030]).
 	As to claim 16, O’Brien further teaches wherein the convex layer extends in a dimension parallel to a flow of effluent through the ostomy wafer (Fig.1,5) over more than half a centimeter (adhesive being 0.4 mm thick, to scale the convex layer is much thicker than the adhesive, Fig.3).
 	As to claim 17, O’Brien further teaches wherein the ostomy wafer has a continuous profile, a stepped profile, an inverted profile, or a combination thereof (stepped profile, Fig.1,5).
 	As to claim 18, O’Brien further teaches wherein the ostomy wafer has a convex aspect, a concave aspect, a chamfered aspect, or a combination thereof (convex, Fig.5).
 	As to claim 19, O’Brien further teaches wherein the ostomy wafer has one or more structural features selected from a strut, a fin, a column, a tie, and combinations thereof (as fin defined by portion of outer rim in shape of fin). 	As to claim 22, O’Brien further teaches wherein the viscous media is selected from a gel and a paste (adhesive paste, [0061]).
 	As to claim 23, O’Brien further teaches wherein the viscous media includes a hydrocolloid (the moldable material is an adhesive provided as a composition comprising a polymer and a switch initiator, wherein the composition can be switched from a first liquid state to a second adhesive state by activation of the switch initiator, [0063]; mixed Moisture-Switchable Silicone Adhesive with 10% Mixed Hydrocolloids, ([0101]-[0102]).
 	As to claim 24, O’Brien further teaches wherein the viscous media includes an adhesive solution that adheres the wafer to the subject (as moldable material 36 provides an adhesive mass that can adapt closely to the surface shape of the stoma, [0023]).

 	As to claim 25,O’Brien teaches an ostomy device (ostomy appliance, Abstract) comprising: 	an ostomy pouch (stomal output collecting bag 15, [0059]); and  	an ostomy wafer coupled to the ostomy pouch (body side member 20 coupled to collecting bag 15, [0059]), the ostomy wafer including: 		an external layer (adhesive layer 31 together with protective liners, Fig.3, [0020]) including a stoma channel to permit the passage of effluent therethrough (stoma receiving opening 32, Fig.2-3, [0032]), wherein the stoma channel extends in an axial direction (Fig.3); and 		a convex layer coupled to the external layer (body side member 20 attached to adhesive layer 31, Fig.1,3, [0020); defined by convex shape of wall 29, Fig.5), such that the stoma channel extends therethrough (opening 32, Fig.1 3), wherein the convex layer is formed to include a plurality of perforations that are spaced in a radial direction from the stoma channel (channels 38, Fig.1, 5, [0025]) and at least one chamber that is in fluid communication with the plurality of perforations (pockets 34, Fig.1, 5, [0025]), 		wherein the external layer at least partially closes off the at least one chamber to confine viscous media that may be stored in the at least one chamber and distributed through the plurality of perforations to couple the ostomy wafer to a subject in use thereof (dispense the moldable material 36 from the pocket 34 via the channel 38 out into the stoma-receiving opening 32, Fig.1, 3, [0030]). 	While O’Brien teaches opening a closed end portions 46 of the channels 38 leading from the individual pockets 34 ([0030]), O’Brien fails to teach wherein the external layer at least partially closes off the at least one chamber.  	However, Rea teaches a system wherein an external layer (sealing membrane 70a, Fig.11-12, [0058]) at least partially closes off at least one chamber to confine viscous media that may be stored in the at least one chamber (rupturable reservoir 64a are selectively depressible to cause their respective sealing membranes 70a and 70b to rupture and release the material contained within them, [0058]).   	It would have been obvious to one of ordinary skill in the art that the wafer of O’Brien could have been modified as claimed in view of Rea for improved adhesion to the stomate.
 	As to claim 31, O’Brien further teaches wherein the convex layer includes a distal rim (rim defined under coupling interface 40a, Fig.5, [0027]) and a proximal opening arranged opposite the distal rim (bottom opening of channel 32, Fig.5), and wherein a thickness of the convex layer at the proximal opening is greater than a thickness of the convex layer at the distal rim (Fig.5).
 	As to claim 32, O’Brien further teaches wherein the convex layer includes a distal rim (outer rim of backing film 22, Fig.5) and a proximal opening arranged opposite the distal rim (bottom opening of channel 32, Fig.5), and wherein a thickness of the convex layer at the proximal opening is less than a thickness of the convex layer at the distal rim (Fig.5).

 	Claims 14-15 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Rea and further in view of Schertiger (WO 2018/054442 A1).
 	As to claim 14, the combination of O’Brien in view of Rea fails to teach wherein the stoma channel includes a structure located on an internal surface of the ostomy wafer that defines the stoma channel, and wherein the structure includes a plurality of angled fins that extend toward a stoma and are shaped to mate with the stoma of the subject. 	However, Schertiger teaches an adhesive ostomy element (Abstract, Fig.7) wherein the stoma channel includes a built-in structure located on an internal surface of the ostomy wafer that defines the stoma channel (slits of foam layer 160 define stoma receiving through hole 2, Fig.7, p.11,ll.19-22), and wherein the built-in structure includes a plurality of angled fins that extend toward the stoma and are shaped to mate with the stoma (fins defined by slits of foam layer 160, Fig.7).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of O’Brien as claimed in view of  Schertiger, and one of skill would have been motivated to do so, in order to better mate with the stoma.
 	As to claim 15, the combination of O’Brien in view of Rea fails to teach wherein the stoma channel includes a structure located interiorly of an internal surface of the ostomy wafer that defines the stoma channel, and wherein the structure is shaped to mate with a stoma of the subject.	However, Schertiger teaches an adhesive ostomy element (Abstract, Fig.7) wherein the stoma channel includes a built-in structure located on an internal surface of the ostomy wafer that defines the stoma channel (slits of foam layer 160 define stoma receiving through hole 2, Fig.7, p.11,ll.19-22), and wherein the built-in structure includes a plurality of angled fins that extend toward the stoma and are shaped to mate with the stoma (fins defined by slits of foam layer 160, Fig.7).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of O’Brien as claimed in view of  Schertiger, and one of skill would have been motivated to do so, in order to better mate with the stoma.
 	As to claim 28, the combination of O’Brien in view of Rea fails to teach wherein the stoma channel includes a structure located on an internal surface of the ostomy wafer that defines the stoma channel, and wherein the structure includes a plurality of angled fins that extend toward a stoma and are shaped to mate with the stoma of the subject. ,  	However, Schertiger teaches an adhesive ostomy element (Abstract, Fig.7) wherein the stoma channel includes a built-in structure located on an internal surface of the ostomy wafer that defines the stoma channel (slits of foam layer 160 define stoma receiving through hole 2, Fig.7, p.11,ll.19-22), and wherein the built-in structure includes a plurality of angled fins that extend toward the stoma and are shaped to mate with the stoma (fins defined by slits of foam layer 160, Fig.7).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of O’Brien as claimed in view of Schertiger, and one of skill would have been motivated to do so, in order to better mate with the stoma.
 	As to claim 29, the combination of O’Brien in view of Rea fails to teach wherein the stoma channel includes a structure located interiorly of an internal surface of the ostomy wafer that defines the stoma channel, and wherein the structure is shaped to mate with a stoma of the subject. 	However, Schertiger teaches an adhesive ostomy element (Abstract, Fig.7) wherein the stoma channel includes a built-in structure located on an internal surface of the ostomy wafer that defines the stoma channel (slits of foam layer 160 define stoma receiving through hole 2, Fig.7, p.11,ll.19-22), and wherein the built-in structure includes a plurality of angled fins that extend toward the stoma and are shaped to mate with the stoma (fins defined by slits of foam layer 160, Fig.7).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of O’Brien as claimed in view of Schertiger, and one of skill would have been motivated to do so, in order to better mate with the stoma. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Rea and further in view of Sorenson (US 4231369 A).
 	As to claim 13, the combination of O’Brien in view of Rea fails to teach wherein at least one of the external layer and the convex layer includes a StomahesiveTM seal. 	However, Sorenson teaches a sealing material for use with ostomy device (Abstract) comprising commercially available Stomahesive (Col.13,ll.40-50).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of O’Brien as claimed in view of Sorenson, and one of skill would have been motivated to do so, in order to better mate with the stoma.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, e.g., Nowack (US 4834731 A)(entire document; Fig.1,5,6;Col.3,ll.66-68;Col.5,ll.43-45; Col.6,ll.18-52); Dove (US 2010/00324511 A1)(entire document; Fig.3;[0052]-[0053]); and Wagner (US 6520943 B1)(entire document; Fig.3; Col.4,ll.44-47).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781